       Case 3:15-cr-00069-HTW-FKB Document 38 Filed 08/11/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO.: 3:15cr69-HTW-FKB

SAM WAGGONER

        ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION
                         OF HOME CONFINEMENT

       Before this court is the motion of the Defendant Sam Waggoner [doc. no. 36] seeking

early termination of home confinement.

       This court has reviewed Defendant’s Motion for Early Termination of Home

Confinement and the Government’s Response in opposition, and finds the Motion to be moot

because the Defendant has completed his term of imprisonment, including the period of home

confinement. Waggoner was transferred to home confinement on May 29, 2020, pursuant to the

CARES Act and in response to the coronavirus pandemic. Waggoner was released from Bureau

of Prisons (BOP) custody on or about June 10, 2021, at which time he began serving his two- year

term of Supervised Release.

       If Petitioner is also seeking early termination of Supervised Release, such a request is

premature. A defendant under supervised release is not eligible, and may not move for, early

termination of his term of supervised release, until he has completed a minimum one year of the term

of supervised release. 18 U.S.C. § 3583(e)(1).

       For all of the reasons stated, Petitioner’s motion [doc. no. 36] is denied.

       SO ORDERED AND ADJUDGED, this the 11th day of August, 2021.

                                                    _____s/ HENRY T. WINGATE___________

                                                    UNITED STATES DISTRICT JUDGE
